DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: Allowance of claim 1 is indicated because the prior art of record fails to disclose or suggest a vaporing device that is electronic and based on cartridges, said vaporizing device having an external housing that extends along in a longitudinal direction, an outlet end insert having an outlet port, the outlet port end insert at least partially defining a mixing chamber along with the outer housing, with at least one inlet configured for providing air to the mixing chamber, the outer housing having a vaporizer assembly therein and the vaporizier assembly configured to produce a vapor and having a first tank configured for storing a pre-vapor formulation, the vaporizer assembly further including a tube within the outer housing although separate from the outer housing, said tube having an inlet and an outlet wherein the inlet of the tube is coupled with an outlet of the first tank and the outlet of the tube is open to the mixing chamber, the mixing chamber being between the outlet of the tube and the outlet port such that the tube is configured to direct the pre-vapor formulation from the first tank to the mixing chamber, at least a portion of the tube is formed of an electrically conductive material between two electrical leads in connection to separate ends of the tube, the electrical leads being configured to connect the portion of the tube to a power supply so that said portion of the tube defines a heater configured to heat the pre-vapor formulation and form a vapor, the tube additionally is constricted adjacent the outlet  end, the housing further having an atomizer assembly therein, the atomizer assembly being configured to produce an aerosol and having a second tank configured to store a pre-aerosol formulation, and an atomizer configured to atomize the pre-aerosol formulation and form the aerosol without heat, wherein the first tank is pressurized and the first tank includes a first valve between an outlet of the first tank and the inlet of the tube, the second tank being pressurized and the having a second valve at an outlet of the second tank, the cartridge additionally having a single push-button valve configured to open the first and second valves simultaneously, the single push-button valve including a button connected to both the first and second valves with separate sets of one or more springs each between the button and a separate valve of the first and second valves,  the cartridge further having a capsule of carbon dioxide having a dual piston cylinder positioned between the second tank and the capsule of carbon dioxide, the capsule of carbon dioxide configured to apply pressure to the pre- aerosol formulation in the second tank by means of the second tank having a flexible wall, the dual piston cylinder having two pistons with a spring connection therebetween with the dual piston cylinder configured to at least partially reduce the pressure applied from the capsule of carbon dioxide on the second tank.
	Accordingly dependent claims 3, 4, 6, 9, 14, 15, 17 and 18 are allowed. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on the statement of reasons for allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Spencer H. Kirkwood/Examiner, Art Unit 3761                   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761